IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2614 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 69 DB 2019
                                :
           v.                   :               Attorney Registration No. 49457
                                :
MICHAEL ALBERT HANAMIRIAN,      :               (Philadelphia)
                                :
                Respondent      :




                                          ORDER

PER CURIAM
       AND NOW, this 1st day of July, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Michael Albert Hanamirian is suspended on

consent from the Bar of this Commonwealth for a period of two years. The suspension

is stayed in its entirety, and he is placed on probation for a period of one year, subject to

the following conditions:

       1.     Respondent shall continue to maintain the records required by Pa.R.P.C.

              1.15(c) for all IOLTA accounts;

       2.     Respondent shall send those records to the Office of Disciplinary Counsel

              on a quarterly basis;

       3.     Respondent shall select a CPA or other qualified professional, subject to

              the Office of Disciplinary Counsel’s approval, to review Respondent’s

              records and certify the same for accuracy prior to their submission to the

              Office of Disciplinary Counsel;
      4.     Respondent shall comply with any request by the Office of Disciplinary

             Counsel for corrected or supplemented records within 20 days of receipt of

             such request, without the need for the Office of Disciplinary Counsel to issue

             a subpoena;

      5.     Respondent shall maintain all of the required books and records provided

             by Pa.R.P.C. 2.25(c) in electronic form, which shall be securely backed up

             and readily accessible to Respondent and, upon demand, to the Office of

             Disciplinary Counsel;

      6.     Respondent shall comply with any request by the Office of Disciplinary

             Counsel for backup records, within 20 days of receipt of such request,

             without the need for the Office of Disciplinary Counsel to issue a subpoena,

             see Pa.R.P.C. 1.15(c)(3);

      7.     Respondent’s probationary term shall not expire until he has provided the

             Office of Disciplinary Counsel with the required records, and any requested

             corrected or supplemental records, and the Office of Disciplinary Counsel

             has determined that those records are sufficient, see Pa.R.P.C. 1.15(c);

             and,

      8.     Any failure by Respondent to comply with the terms of his probation shall

             result in his immediate transfer to suspended status for the remainder of the

             two-year term, and he shall be required to file a petition and proceed to a

             hearing prior to any reinstatement. See Pa.R.D.E. 218(a)(1).

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.